           Case 1:20-cv-05792-CM Document 4 Filed 08/03/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NIGEL FREDRICKS,
                                Plaintiff,
                                                               1:20-CV-5792 (CM)
                    -against-
                                                               ORDER OF DISMISSAL
 CORRECTION OFFICER JOHN DOE, et al.,
                                Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently held in the George R. Vierno Center on Rikers Island, bring the

present action pro se alleging that the defendants violated his federal constitutional rights. For

the following reasons, the Court dismisses the present action without prejudice.

       On the same date that the Court received Plaintiff’s original complaint for the present

action, the Court received Plaintiff’s amended complaint for his previously filed action,

Fredricks v. Corr. Officer John Doe, 1:20-CV-5738, which is pending. Plaintiff’s original

complaint in the present action is identical to his amended complaint in Fredricks, 1:20-CV-

5738. Because the original complaint in the present action raises the same claims as those raised

in the amended complaint in Fredricks, 1:20-CV-5738, no useful purpose would be served by the

litigation of the present duplicative action. The Court therefore dismisses the present action

without prejudice to Plaintiff’s litigation in Fredricks, 1:20-CV-5738.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court dismisses the present action without prejudice as duplicative.
           Case 1:20-cv-05792-CM Document 4 Filed 08/03/20 Page 2 of 2




       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   August 3, 2020
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 2
